                  Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 1 of 37

 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     WILLIAM J. GORHAM (SBN: 151773)
 3
     wgorham@mayallaw.com
 4   NICHOLAS J. SCARDIGLI (SBN: 249947)
     nscardigli@mayallaw.com
 5   VLADIMIR J. KOZINA (SBN: 284645)
     vjkozina@mayallaw.com
 6   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 7
     Telephone: (209) 477-3833
 8   Facsimile: (209) 473-4818

 9   Attorneys for Plaintiff Jobany Rodriguez and the Putative Class
10                                      UNITED STATES DISTRICT COURT
11
                                      EASTERN DISTRICT OF CALIFORNIA
12
     JOBANY RODRIGUEZ,                                          Case No.:
13
             Plaintiffs,                                        CLASS AND COLLECTIVE ACTION
14                                                              COMPLAINT
15   vs.
                                        1. FAILURE TO PAY OVERTIME
16   J-M MANUFACTURING CO., INC. dba JM 2. FAILURE TO PAY MINIMUM WAGE
     EAGLE; and DOES 1-100, inclusive,  3. FAILURE TO PROVIDE COMPLIANT
17                                         MEAL BREAKS
          Defendants.                   4. FAILURE TO FURNISH ACCURATE
18                                         ITEMIZED WAGE STATEMENTS
19                                      5. UNLAWFUL BUSINESS PRACTICES

20
             Plaintiff Jobany Rodriguez brings this class action against J-M Manufacturing Co., Inc. dba JM
21
     Eagle and Does 1 through 100, for violations of the Fair Labor Standards Act, the California Labor
22
     Code, and the Business and Professions Code.
23
                                                          PARTIES
24
             1.       Jobany Rodriguez (“Plaintiff”) is and at all times relevant herein was employed in San
25
     Joaquin County, California, and was an “employee” as defined by the Fair Labor Standards Act
26
     (“FLSA”), the California Labor Code (“Labor Code”), and the applicable California Industrial Wage
27
     Commission (“IWC”) Order(s).
28



     Class and Collective Action and Complaint – Page 1 of 17
                  Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 2 of 37

 1           2.       J-M Manufacturing Co., Inc. dba JM Eagle (“Defendant” or “JM Eagle”) is a Delaware
 2   corporation which does business in California and throughout the United States.

 3           3.       At all times relevant herein, JM Eagle has been an “employer” as defined by the Fair
 4   Labor Standards Act (“FLSA”), the California Labor Code (“Labor Code”), and the applicable

 5   California Industrial Wage Commission (“IWC”) Order(s).

 6           4.       JM Eagle and Does 1-100 are collectively referred to as Defendants.
 7           5.       Plaintiff is not aware of the true names and capacities of the Defendants sued herein as
 8   Does 1 through 100, whether individual, corporate, associate, or otherwise and therefore sues such

 9   Defendants by these fictitious names. Plaintiff will amend this Complaint to allege their true names

10   and capacities when ascertained. Plaintiff is informed and believes, and on that basis alleges, that

11   each of the fictitiously named Defendants is responsible in some manner for the occurrences herein

12   alleged and that Plaintiff’s injuries and damages herein alleged were legally caused by such

13   Defendants. Unless otherwise indicated, each Defendant was acting within the course and scope of

14   said agency and/or employment, with the knowledge and/or consent of said co-Defendant.

15           6.       Plaintiff is informed and believes and thereupon alleges that at all times mentioned
16   herein, each of the Defendants, including each Doe Defendant, was acting as the agent, servant,

17   employee, partner and/or joint venturer of and was acting in concert with each of the remaining

18   Defendants, including each Doe Defendant, in doing the things herein alleged, while at all times acting

19   within the course and scope of such agency, service, employment partnership, joint venture and/or
20   concert of action. Each Defendant, in doing the acts alleged herein, was acting both individually and

21   within the course and scope of such agency and/or employment, with the knowledge and/or consent of

22   the remaining Defendants.

23                                          JURISDICTION AND VENUE
24           7.       This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331, and 29
25   U.S.C. § 216(b). This court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Venue is

26   proper in this court pursuant to 28 U.S.C. § 1391(b) because the unlawful acts alleged herein took
27   place in San Joaquin County, California and Plaintiff’s place of employment with Defendants was

28   within this District. Plaintiff hereby demands a jury trial.



     Class and Collective Action and Complaint – Page 2 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 3 of 37

 1                                            GENERAL ALLEGATIONS
 2           8.       Plaintiff was hired by JM Eagle as a Loader in or about August 2017.

 3           9.       Throughout his employment, Plaintiff was a non-exempt employee. As such, he was

 4   entitled to be paid at least minimum wage for every hour he worked.

 5           10.      Throughout his employment, however, Plaintiff and JM Eagle’s other non-exempt

 6   employees were not paid for every hour they worked.

 7           11.      JM Eagle employed, with regard to Plaintiff and its other non-exempt employees, an

 8   impermissible but uniform policy and practice of rounding its employees’ time.

 9           12.      JM Eagle’s rounding policy is not neutral, either facially or as applied.

10           13.      JM Eagle’s rounding policy favors JM Eagle and consistently results in

11   underpayment to its non-exempt employees, including Plaintiff.

12           14.      For example, during the pay period of February 5, 2018, through February 18, 2018,

13   every single time Plaintiff clocked in early, JM Eagle rounded his time up, and every single time

14   Plaintiff clocked out late, JM Eagle rounded his time down. This resulted in approximately 55

15   minutes of unpaid time. See Exhibit 1. 1
16           15.      Similarly, during the pay period of February 4, 2019, through February 15, 2019, every

17   single time Plaintiff clocked in early, JM Eagle rounded his time up, and every single time Plaintiff

18   clocked out late, JM Eagle rounded his time down. This resulted in approximately 35 minutes of

19   unpaid time. See Exhibit 2.
20           16.      Additionally, and despite routinely and consistently working more than 8 hours per day

21   and 40 hours per week, Plaintiff and JM Eagle’s other non-exempt employees were also not paid for

22   all of the overtime hours they worked because of JM Eagle’s unlawful rounding policy.

23           17.      Throughout his employment, JM Eagle also failed to properly calculate and pay the

24   overtime wages owed to Plaintiff and its other non-exempt employees.

25

26
27
     1
28    Exhibits 1 – 9 are incorporated by this reference as though fully set forth herein. Some Exhibits
     have been reduced and/or redacted due to their size and content.

     Class and Collective Action and Complaint – Page 3 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 4 of 37

 1           18.      Specifically, JM Eagle failed to include commissions, non-discretionary bonuses and

 2   other items of compensation (including shift premiums and differentials) when determining Plaintiff’s

 3   and its other non-exempt employees’ regular rate of pay for purposes of overtime.

 4           19.      For example, during the pay period of August 7, 2017 through August 20, 2017,

 5   Plaintiff earned a “Shift Prem Reg” of $6.00. Exhibit 3.
 6           20.      Pursuant to its uniform policy, practice and procedure, JM Eagle failed to include

 7   Plaintiff’s shift premium when calculating his regular rate of pay and underpaid him for the overtime

 8   he worked. Id.

 9           21.      Similarly, during the pay period of November 13, 2017 through November 26, 2017,

10   Plaintiff earned a “Shift Prem Reg” of $7.20. Exhibit 4.
11           22.      Pursuant to its uniform policy, practice and procedure, JM Eagle failed to include

12   Plaintiff’s shift premium when calculating his regular rate of pay and underpaid him for the overtime

13   he worked. Id.

14           23.      Plaintiff and JM Eagle’s non-exempt California employees were entitled to sick pay.

15           24.      Any sick pay used appeared on their wage statements as “Sick Pay”.

16           25.      JM Eagle failed to include commissions, non-discretionary bonuses and other items of

17   compensation (including shift premiums and differentials) when determining Plaintiff’s and its other

18   non-exempt California employees’ regular rate of pay for purposes of sick pay.

19           26.      During the pay period of November 13, 2017 through November 26, 2017, Plaintiff
20   used 24 hours of sick pay. Id.

21           27.      Pursuant to its uniform policy, practice and procedure, JM Eagle failed to include

22   Plaintiff’s shift premium when calculating his regular rate of pay and underpaid him for the hours of

23   sick pay he used. Id.

24           28.      Plaintiff and JM Eagle’s non-exempt employees were eligible for and at times received

25   non-discretionary safety bonuses.

26           29.      These non-discretionary safety bonuses appeared on their wage statements as “Safety
27   Bonus”.

28



     Class and Collective Action and Complaint – Page 4 of 17
                     Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 5 of 37

 1             30.     JM Eagle failed to include these non-discretionary safety bonuses when determining

 2   Plaintiff’s and their other non-exempt employees’ regular rate of pay for purposes of overtime.

 3             31.     During the pay period of March 19, 2018 through April 1, 2018, Plaintiff a one of these

 4   non-discretionary safety bonuses. Exhibit 5.
 5             32.     Pursuant to its uniform policy, practice and procedure, JM Eagle failed to include

 6   Plaintiff’s non-discretionary safety bonus when calculating his regular rate of pay and underpaid him

 7   for the overtime he worked during the period in which the non-discretionary safety bonus was earned.

 8             33.     Plaintiff and JM Eagle’s non-exempt employees were eligible for and at times received

 9   non-discretionary bonuses which appeared on their wage statements as “Incentive N-Month”.

10             34.     JM Eagle failed to include these non-discretionary bonuses when determining

11   Plaintiff’s and their other non-exempt employees’ regular rate of pay for purposes of overtime.

12             35.     During the pay period of April 30, 2018 through May 13, 2018, Plaintiff earned one of

13   these non-discretionary “Incent N-Month” bonuses. Exhibit 6.
14             36.     Pursuant to its uniform policy, practice and procedure, JM Eagle failed to include

15   Plaintiff’s non-discretionary “Incent N-Month” bonus, when calculating his regular rate of pay and

16   underpaid him for the overtime he worked during the period in which the non-discretionary bonus was

17   earned.

18             37.     During the pay period of September 17, 2018 through September 30, 2018. Plaintiff

19   earned another non-discretionary “Incent N-Month” bonus. Exhibit 7.
20             38.     Pursuant to its uniform policy, practice and procedure, JM Eagle failed to include

21   Plaintiff’s non-discretionary “Incent N-Month” bonus, when calculating his regular rate of pay and

22   underpaid him for the overtime he worked during the period in which the non-discretionary bonus was

23   earned.

24             39.     Plaintiff and JM Eagle’s other non-exempt California employees were entitled to meal

25   breaks in accordance with California law.

26             40.     However, Plaintiff and JM Eagle’s other non-exempt California employees were not
27   always authorized or permitted to take compliant meal breaks.

28



     Class and Collective Action and Complaint – Page 5 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 6 of 37

 1           41.      Specifically, JM Eagle often required Plaintiff and its other non-exempt California

 2   employees to work through meal breaks due to understaffing and work demands.

 3           42.      Further, on the occasions that Plaintiff and JM Eagle’s other non-exempt California

 4   employees were able to take their meal breaks, they routinely occurred after more 5 hours of work,

 5   were short, or were interrupted.

 6           43.      For example, Plaintiff was routinely not relieved of work for lunch until 12:00 p.m.,

 7   i.e., 6 full hours after his regular start time of 6:00 a.m.

 8           44.      Worse, Plaintiff and JM Eagle’s other non-exempt California employees were required

 9   to initial a pre-printed “Time Worked Report” each day that inaccurately reported they had been

10   relieved of work less than 5 hours after their regular start time. Exhibit 8.
11           45.      When Plaintiff and JM Eagle’s other non-exempt California employees were not

12   provided compliant meal breaks, JM Eagle did not pay premiums as required by California law.

13           46.      Because of the violations set forth above, the wage statements furnished by JM Eagle to

14   their non-exempt California employees violated California Labor Code section 226(a) insofar as they

15   failed to accurately show:

16                    a.      The gross wages earned, in violation of section 226(a)(1);
                      b.      The total hours worked by the employee in violation of section 226(a)(2);
17                    c.      The net wages earned, in violation of section 226(a)(5); and
                      d.      All applicable hourly rates in effect during the pay period and the corresponding
18
                              number of hours worked at each hourly rate in violation of section 226(a)(9).
19
             47.      Separately, and independent of JM Eagle’s failure to properly calculate and pay its non-
20
     exempt California employees’ overtime and sick pay, the wage statements it furnished to them
21
     violated Labor Code section 226(a)(9) because they incorrectly listed the rates said employees earned
22
     for overtime and double time. Exhibits 1-7, 9.
23
             48.      JM Eagle was, at all times relevant herein, aware of the requirements of California
24
     Labor Code section 226.
25
             49.      JM Eagle has, at all times relevant herein, furnished wage statements to each of its non-
26
     exempt California employees pursuant to an established set of policies, procedures and practices.
27

28



     Class and Collective Action and Complaint – Page 6 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 7 of 37

 1           50.      Plaintiff and JM Eagle’s other non-exempt California employees, both current and
 2   former, have suffered injury as a result of JM Eagle’s knowing and intentional failure to comply with

 3   California Labor Code section 226(a).

 4           51.      Plaintiff and JM Eagle’s other non-exempt California employees, both current and
 5   former, were unable to promptly and easily determine their gross wages earned from the wage

 6   statements furnished by JM Eagle.

 7           52.      Plaintiff and JM Eagle’s other non-exempt California employees, both current and
 8   former, have suffered injury as a result of JM Eagle’s knowing and intentional failure to furnish wage

 9   statements accurately showing the gross wages earned by them in violation of California Labor Code

10   section 226(a)(1).

11           53.      Plaintiff and JM Eagle’s other non-exempt California employees, both current and
12   former, who worked overtime, were unable to promptly and easily determine their total hours worked

13   from the wage statements furnished by JM Eagle.

14           54.      Plaintiff and JM Eagle’s other non-exempt California employees, both current and
15   former, who worked overtime, have suffered injury as a result of JM Eagle’s knowing and intentional

16   failure to furnish wage statements accurately showing their total hours worked in violation of

17   California Labor Code section 226(a)(2).

18           55.      Plaintiff and JM Eagle’s other non-exempt California employees, both current and
19   former, were unable to promptly and easily determine their net wages earned from the wage
20   statements furnished by JM Eagle.

21           56.      Plaintiff and JM Eagle’s other non-exempt California employees, both current and
22   former, have suffered injury as a result of JM Eagle’s knowing and intentional failure to furnish wage

23   statements accurately showing the net wages earned by them in violation of California Labor Code

24   section 226(a)(5).

25           57.      Plaintiff and JM Eagle’s other non-exempt California employees, both current and
26   former, were unable to promptly and easily determine all applicable hourly rates in effect during the
27   pay period and the corresponding number of hours worked at each hourly rate from the wage

28   statements furnished by JM Eagle.



     Class and Collective Action and Complaint – Page 7 of 17
                     Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 8 of 37

 1             58.     Plaintiff and JM Eagle’s other non-exempt California employees, both current and
 2   former, have suffered injury as a result of JM Eagle’s knowing and intentional failure to furnish wage

 3   statements accurately showing all applicable hourly rates in effect during the pay period and the

 4   corresponding number of hours worked at each hourly rate in violation of section 226(a)(9).

 5             59.     From at least four years prior to the filing of this action, JM Eagle has adopted and

 6   employed unfair business practices. These unfair business practices include, but are not limited to,

 7   failing to employees for all hours worked, failing to pay for all overtime hours worked, failing to

 8   properly calculate and pay all overtime wages and sick pay due, and failing to provide compliant meal

 9   breaks.

10                                   COLLECTIVE ACTION ALLEGATIONS
11             60.     Plaintiff seeks to maintain the first cause of action as an “opt-in” collective action

12   pursuant to 29 U.S. 216(b) as to claims for overtime, liquidated damages (or, alternatively, interest)

13   and attorneys’ fees under the FLSA. In addition to Plaintiff, numerous other current and former

14   hourly, non-exempt employees of Defendant were not paid all the overtime they are owed. Plaintiff is

15   a representative of those other current and former employees and are acting on behalf of their interests

16   as well as their own in bringing this action. These similarly situated employees are known to

17   Defendant, are readily identifiable, and may be located through Defendant’s records. These similarly

18   situated employees may be readily notified of this action, and allowed to opt in pursuant to 29 U.S.C.

19   § 216(b), for purpose of collectively adjudicating their claims for overtime compensation, liquidated
20   damages (or, alternatively, interest), and attorneys’ fees under the FLSA.

21                                        CLASS ACTION ALLEGATIONS
22             61.     Plaintiff seeks to maintain this action as a class action as to the First through Fifth
23   Causes of Action. Plaintiff brings this action, on behalf of himself and all others similarly situated, as

24   a class action pursuant to Code of Civil Procedure 382. The putative classes which Plaintiff seeks to

25   represent consist of the following:

26                     a.     All current and former non-exempt employees of JM Eagle who worked
27                            overtime during one or more pay periods between February 26, 2016 through

28                            the date of trial (the “Overtime Class”);



     Class and Collective Action and Complaint – Page 8 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 9 of 37

 1                    b.      All current and former non-exempt California employees of JM Eagle who
 2                            worked overtime during one or more pay periods between February 26, 2015

 3                            through the date of trial (the “California Overtime Subclass”);
                      c.      All current and former non-exempt California employees of JM Eagle who
 4
                              worked between February 26, 2015 through the date of trial (the “California
 5
                              Non-Exempt Class”); and
 6
                      d.      All current and former non-exempt California employees of JM Eagle who
 7
                              received one or more wage statements between February 26, 2018 through the
 8                            date of trial (the “California Wage Statement Class”).
 9   The Overtime Class, the California Overtime Subclass, the California Non-Exempt Class, and the
10   California Wage Statement Class are collectively referred to as the Class.
11           62.      The class of persons is so numerous that joinder of all members is impracticable, and
12   the disposition of their claims in a class action is a benefit to the parties and to the Court. Plaintiff is
13   informed and believes, and based thereon alleges, that Defendants employ more than 500 employees
14   who satisfy the class definition. Although the exact number and identity of class members is not
15   presently known, they can be identified in Defendants’ records through coordinated discovery
16   pursuant to this class action.
17           63.      This action may be maintained as a class action pursuant to Rule 23 of the Federal
18   Rules of Civil Procedure because the questions of law and fact which are common to class members
19   clearly predominate over any questions affecting only individual members and because a class action
20   is superior to other available methods for adjudicating the controversy.
21           64.      There are numerous common questions of law and fact arising out of Defendants’
22   conduct. This class action focuses on Defendants’ systematic: (a) failure to pay their non-exempt
23   employees for all hours worked, (b) failure to pay their non-exempt employees for all overtime
24   worked, (c) failure to properly calculate and pay overtime to their non-exempt employees, (d) failure
25   to properly calculate and pay their non-exempt California employees for sick pay; (e) failure to
26   authorize and permit meal breaks or to pay the premiums associated with the same; and (f) failure to
27   provide accurate itemized wage statements.
28



     Class and Collective Action and Complaint – Page 9 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 10 of 37

 1           65.      Furthermore, common questions of fact and law predominate over any questions
 2   affecting only individual members of the class. The predominating common or class-wide questions

 3   of law and fact include the following:

 4                    a.      Whether Defendants impermissibly round their employees’ time;
 5                    b.       Whether Defendants fail to pay their non-exempt employees for every hour
 6                            worked;

 7                    c.      Whether Defendants fail to pay all overtime wages owed to their non-exempt
 8                            employees;

 9                    d.      Whether Defendants fail to properly calculate and pay their non-exempt
10                            employees’ overtime;

11                    e.      Whether Defendants fail to properly calculate and pay their non-exempt
12                            California employees’ sick pay;

13                    f.      Whether Defendants failed to provide compliant meal breaks to their non-
14                            exempt California employees;

15                    g.      Whether Defendants failed to pay premiums to their non-exempt California
16                            employees as a result of non-compliant meal breaks;

17                    h.      Whether the wage statements Defendants furnished to their non-exempt
18                            California employees comply with Labor Code section 226, subdivisions (a)(1),

19                            (2), (5), and (9);
20                    i.      Whether the alleged violations constitute unfair business practices;
21                    j.      Whether the Class is entitled to injunctive relief; and
22                    k.      Whether the Class is entitled to unpaid wages, statutory penalties and/or
23                            restitutionary relief, and the amount of the same.

24           66.      Plaintiff’s claims are typical of the claims of the members of the Class as a whole, all of
25   whom have sustained and/or will sustain damage and injury as a proximate and/or legal result of the

26   alleged violations of Defendants. Plaintiff’s claims are typical of those of the Class because
27   Defendants subjected Plaintiff and each member of the Class to the same violations alleged herein.

28



     Class and Collective Action and Complaint – Page 10 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 11 of 37

 1           67.      The defenses of Defendants, to the extent that such defenses apply, are applicable
 2   generally to the whole Class and are not distinguishable as to the proposed class members.

 3           68.      Plaintiff will fairly and adequately protect the interests of all members of the Class, and
 4   has retained attorneys with extensive experience in litigation, including class and representative

 5   actions. Plaintiff has no interests that conflict with those of the Class. Plaintiff is able to fairly and

 6   adequately protect the interests of all members of the class because it is in his best interest to prosecute

 7   the claims alleged herein in order to obtain the full compensation due themselves and the other class

 8   members.

 9           69.      A class action is superior to any other method available for fairly and efficiently
10   adjudicating the controversy because 1) joinder of individual class members is not practicable, 2)

11   litigating the claims of individual class members would be unnecessarily costly and burdensome and

12   would deter individual claims, 3) litigating the claims of individual class members would create a risk

13   of inconsistent or varying adjudications that would establish incompatible standards of conduct for

14   Defendants, 4) class members still working for Defendants may be fearful of retaliation if they were to

15   bring individual claims, 5) class members would be discouraged from pursuing individual claims

16   because the damages available to them are relatively small, and 6) public policy encourages the use of

17   the class actions to enforce employment laws and protect individuals who, by virtue of their

18   subordinate position, are particularly vulnerable.

19           70.      Judicial economy will be served by maintenance of this lawsuit as a class action. To
20   process numerous virtually identical individual cases will significantly increase the expense on the

21   Court, the class members, and Defendants, all while unnecessarily delaying the resolution of this

22   matter. There are no obstacles to effective and efficient management of this lawsuit as a class action

23   by this Court and doing so will provide multiple benefits to the litigating parties including, but not

24   limited to, efficiency, economy, and uniform adjudication with consistent results.

25           71.      Notice of a certified class action and any result or resolution of the litigation can be
26   provided to class members by mail, email, publication, or such other methods of notice as deemed
27   appropriate by the Court.

28   ///



     Class and Collective Action and Complaint – Page 11 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 12 of 37

 1                                    FIRST CAUSE OF ACTION
                            VIOLATION OF FAIR LABOR STANDARDS ACT AND
 2                              CALIFORNIA LABOR CODE §§ 510 & 1198
                                        (Failure to Pay Overtime)
 3
                                          Against Defendants
 4
             72.      Plaintiff hereby realleges and incorporates by reference each and every allegation set
 5
     forth above as though fully set forth herein, except as said paragraphs are inconsistent with the
 6
     allegations of this cause of action.
 7
             73.      The Fair Labor Standards Act, 29 USC §§ 201 et seq. and 29 CFR §§ 778 et seq.,
 8
     requires time-and-a-half pay for the time an employee works over forty hours a week.
 9
             74.      Pursuant to California Labor Code section 510, any work in excess of eight hours in
10
     one workday and any work in excess of 40 hours in any one workweek and the first eight hours
11
     worked on the seventh day of work in any one workweek shall be compensated at the rate of no less
12
     than one and one-half times the regular rate of pay for an employee. Any work in excess of 12 hours
13
     in one day shall be compensated at the rate of no less than twice the regular rate of pay for an
14
     employee. In addition, any work in excess of eight hours on any seventh day of a workweek shall be
15
     compensated at the rate of no less than twice the regular rate of pay of an employee.
16
             75.      Pursuant to California Labor Code section 1198, the maximum hours of work and
17
     standard conditions of labor fixed by the commission shall be the maximum hours of work and the
18
     standard conditions of labor for employees and the employment of any employee for longer hours than
19
     those fixed by the commission or under conditions of labor prohibited by the order is unlawful.
20
             76.      During the relevant time period, Plaintiff and Defendants’ other non-exempt employees
21
     regularly worked overtime.
22
             77.      During the relevant time period, Defendants intentionally and willfully failed to pay all
23
     overtime wages due to Plaintiff and their non-exempt employees.
24
             78.      Wherefore, Plaintiff and the other members of the Overtime Class and California
25
     Overtime Sub-class have been injured as set forth above and request relief as hereafter provided.
26
     ///
27
     ///
28
     ///


     Class and Collective Action and Complaint – Page 12 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 13 of 37

 1                                      SECOND CAUSE OF ACTION
                                                VIOLATION OF
 2                                  CALIFORNIA LABOR CODE § 1182 et seq.
                                        (Failure to Pay Minimum Wage)
 3
                                              Against Defendants
 4
             79.      Plaintiff hereby realleges and incorporates by reference each and every allegation set
 5
     forth above as though fully set forth herein, except as said paragraphs are inconsistent with the
 6
     allegations of this cause of action.
 7
             80.      California Labor Code section 1182.12 establishes the minimum wage for California
 8
     employees from July 1, 2014, to present.
 9
             81.      Labor Code Section 1194 provides, in relevant part that “[n]otwithstanding any
10
     agreement to work for a lesser wage, any employee receiving less than the legal minimum wage ...
11
     applicable to the employee is entitled to recover in a civil action the unpaid balance of the full amount
12
     of this minimum wage ... including interest thereon, reasonable attorney’s fees, and costs of suit.”
13
             82.      Labor Code section 1194.2 provides that “[i]n any action under ... Section 1194 to
14
     recover wages because of the payment of a wage less than the minimum wage fixed by an order of the
15
     commission, an employee shall be entitled to recover liquidated damages in an amount equal to the
16
     wages unlawfully unpaid and interest thereon.”
17
             83.      Labor Code section 1197 provides that the minimum wage for employees fixed by the
18
     commission is the minimum wage to be paid to employees, and the payment of a lesser wage is
19
     unlawful.
20
             84.      Labor Code section 1197.1 further provides that any employer or other person acting
21
     either individually or as an officer, agent, or employee of another person, who pays or causes to be
22
     paid to any employee a wage less than the minimum fixed by an order shall be subject to restitution of
23
     wages and liquidated damages payable to the employee.
24
             85.      Pursuant to California Labor Code section 1198, the maximum hours of work and
25
     standard conditions of labor fixed by the commission shall be the maximum hours of work and the
26
     standard conditions of labor for employees and the employment of any employee for longer hours than
27
     those fixed by the commission or under conditions of labor prohibited by the order is unlawful.
28



     Class and Collective Action and Complaint – Page 13 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 14 of 37

 1           86.      During the relevant time period, Defendants intentionally and willfully failed to pay
 2   Plaintiff and their non-exempt employees for every hour worked.

 3           87.      Wherefore, Plaintiff and the other members of the California Non-Exempt Class have
 4   been injured as set forth above and request relief as hereafter provided.

 5                                   THIRD CAUSE OF ACTION
                   VIOLATION OF LABOR CODE §§ 226.7, 512 and IWC WAGE ORDERS
 6                            (Failure to Provide Compliant Meal Breaks)
                                           Against Defendants
 7

 8           88.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

 9   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

10   allegations of this cause of action.

11           89.      Labor Code § 226.7 requires employers to provide employees meal breaks as mandated

12   by Order of the Industrial Welfare Commission. It states:

13                    a.      No employer shall require any employee to work during any meal or rest period
                              mandated by an applicable order of the Industrial Welfare Commission.
14
                      b.      If an employer fails to provide an employee a meal period or rest period in
15
                              accordance with an applicable order of the Industrial Welfare Commission, the
16
                              employer shall pay the employee 1 additional hour of pay at the employee’s
17                            regular rate of compensation for each work day that the meal or rest period is
18                            not provided
19           90.      Labor Code § 512(a) and the applicable Wage Order(s) provide that an employer may

20   not employ a person for a work period of more than 5 hours per day without providing that employee a

21   meal period of not less than 30 minutes, except that if the total work period per day is no more than six

22   hours, the meal period may be waived by mutual consent of both the employer and employee. An

23   employer may not employ a person for a work period of more than 10 hours per day without providing

24   an employee with a second meal period of not less than 30 minutes, except that if the total work period

25   per day of the employee is no more than twelve 12 hours, the meal period may be waived by mutual

26   consent of both the employer and the employee, and if the first meal period was not waived.

27

28



     Class and Collective Action and Complaint – Page 14 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 15 of 37

 1           91.      During the relevant time period, Plaintiff and the other members of the California Meal
 2   Break Class were not provided with compliant meal breaks, nor did they receive an additional hour of

 3   premium pay for each missed meal break.

 4           92.      Wherefore, Plaintiff and the other members of the California Non-Exempt Class have
 5   been injured as set forth above and request relief as hereafter provided.

 6                                       FOURTH CAUSE OF ACTION
                                    VIOLATION OF LABOR CODE § 226(a)
 7                           (Failure to Furnish Accurate Itemized Wage Statements)
                                               Against Defendants
 8

 9           93.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

10   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

11   allegations of this cause of action.

12           94.      Pursuant to California Labor Code section 226(a) “every employer shall, semimonthly

13   or at the time of each payment of wages, furnish each of his or her employees, either as a detachable

14   part of the check, draft, or voucher paying the employee’s wages, or separately when the wages are

15   paid by personal check or cash, an accurate itemized statement in writing showing (1) gross wages

16   earned, (2) total hours worked by the employee [. . .], (3) the number of piece-rate units earned and

17   any applicable piece rate if the employee is paid on a piece-rate basis, (4) all deductions, (5) net wages

18   earned, (6) the inclusive dates of the period for which the employee is paid, (7) the name of the

19   employee and only the last four digits of his or her social security number or an employee

20   identification number, (8) the name and address of the legal entity that is the employer [. . .], (9) all

21   applicable hourly rates in effect during the pay period and corresponding number of hours worked at

22   each hourly rate by the employee and, if the employer is a temporary services employer [. . .], the rate

23   of pay and the total hours worked for each temporary services assignment.”

24           95.      An employee suffering injury as a result of the knowing and intentional failure by an

25   employer to comply with Labor Code section 226(a) is entitled to recover the greater of all actual

26   damages or fifty dollars ($50) for the initial pay period in which a violation occurs and one hundred

27   dollars ($100) per employee for each violation in a subsequent pay period, not to exceed the aggregate

28



     Class and Collective Action and Complaint – Page 15 of 17
                   Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 16 of 37

 1   penalty of four thousand dollars ($4,000), and is entitled to an award of costs and reasonable

 2   attorney’s fees. Labor Code § 226(e)(1).

 3           96.      An employee is deemed to suffer injury if the employer fails to provide a wage
 4   statement or if the employer fails to provide accurate and complete information as required by any one

 5   or more of the items (1) to (9), inclusive, of subdivision (a) and the employee cannot promptly and

 6   easily determine from the wage statement alone, i) the amount of gross/net wages paid to the employee

 7   during the pay period or any of the other information required to be provided pursuant to Labor Code

 8   section 226(a) items (2) to (4), inclusive, (6) and (9), ii) deductions made by the employer, iii) the

 9   name and address of the employer and iv) the name of the employee and the last four digits of his or

10   her social security number or employee identification number. Labor Code § 226(e)(2)(A) and (B)(i)-

11   (iv). “Promptly and easily determine” means a reasonable person would be able to readily ascertain

12   the information without reference to other documents or information. Labor Code § 226(e)(2)(C).

13           97.      As set forth above, Defendants intentionally and willfully failed to furnish accurate
14   itemized wage statements which complied with Labor Code section 226.

15           98.      Wherefore, Plaintiffs, the other members of the California Wage Statement Class have
16   been injured as set forth above and request relief as hereafter provided.

17                          FIFTH CAUSE OF ACTION
      VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS CODE §§ 17200 ET SEQ.
18                           (Unfair Business Practices)
                                Against Defendants
19
20           99.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

21   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

22   allegations of this cause of action.

23           100.     The statutory violations, as alleged above, are unfair business practices within the

24   meaning of the Unfair Competition Law (Business and Professions Code sections 17200 et seq), and

25   include, but are not limited to failing to employees for all hours worked, failing to pay for all overtime

26   hours worked, failing to properly calculate and pay all overtime wages and sick pay due, and failing to

27   provide compliant meal breaks.

28



     Class and Collective Action and Complaint – Page 16 of 17
                  Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 17 of 37

 1           101.     Wherefore, Plaintiff and the other members of the California Non-Exempt Class and
 2   the California Overtime Class have been damaged as set forth above and request relief as hereafter

 3   provided.

 4                                              PRAYER FOR RELIEF
 5   WHEREFORE, Plaintiff prays judgment against Defendants as follows:

 6   As to the First through Fifth Causes of Action:
 7           1.       That this Court certify the Class;

 8           2.       That this Court appoint Plaintiffs as the representatives of the Class;

 9           3.       That this Court appoint Mayall Hurley, P.C. as Class Counsel;

10           4.       That this Court award actual, compensatory, special, and general damages as well as

11                    restitutionary relief to Plaintiff and the members of the Class;

12           5.       That this Court award injunctive relief, including that available under 29 U.S.C. § 217,

13                    Labor Code §§ 226(h) and 248.5(e), and Business and Professions Code § 17203;

14           6.       That this Court award penalties and liquidated damages including, but not limited to,

15                    those available under 29 U.S.C. 216(b) and Labor Code §§ 203, 226, 226.7, 512 and

16                    1194.2;

17           7.       That this Court award statutory attorneys’ fees and costs, including those available

18                    under 29 U.S.C. § 216(b), Labor Code §§ 218.5, 226(e)(1), 226(h), 248.5(e), and 1194,

19                    as well as Code of Civil Procedure § 1021.5;
20           8.       That this Court award prejudgment and post-judgment interest according to any

21                    applicable provision of law or as otherwise permitted by law; and

22           9.       That this Court award such other and further relief as the court deems just and proper.

23

24   DATED: February 26, 2019                                    MAYALL HURLEY P.C.

25
                                               By
26
                                                                 ROBERT J. WASSERMAN
27                                                               WILLIAM J. GORHAM
                                                                 NICHOLAS J. SCARDIGLI
28                                                               VLADIMIR J. KOZINA
                                                                 Attorneys for Plaintiff and the Putative Class

     Class and Collective Action and Complaint – Page 17 of 17
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 18 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 19 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 20 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 21 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 22 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 23 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 24 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 25 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 26 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 27 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 28 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 29 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 30 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 31 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 32 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 33 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 34 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 35 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 36 of 37
Case 2:19-at-00151 Document 1 Filed 02/26/19 Page 37 of 37
